Case 1:19-cv-11633-GBD Document 79 Filed 04/30/20 Page 1 of 1
JF

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAKE THE ROAD NEW YORK, AFRICAN :
SERVICES COMMITTEE, CENTRAL AMERICAN :
REFUGEE CENTER NEW YORK, CATHOLIC
CHARITIES COMMUNITY SERVICES
(ARCHDIOCESE OF NEW YORK), CATHOLIC
LEGAL IMMIGRATION NETWORK, INC., :
ALICIA DOE, BRENDA DOE, CARL DOE, DIANA:
DOE, and ERIC DOE,

 

Plaintiffs, : ORDER

-against- 19 Civ. 11633 (GBD)

MICHAEL POMPEO, in his official capacity as
Secretary of State; the UNITED STATES :
DEPARTMENT OF STATE; DONALD TRUMP, in :
his official capacity as President of the United States; :
ALEX AZAR, in his official capacity as Secretary of :
the Department of Health and Human Services; and — :
the UNITED STATES DEPARTMENT OF HEALTH:
& HUMAN SERVICES,
Defendants.

GEORGE B. DANIELS, United States District Judge:
The oral argument on Defendants’ motion to dismiss scheduled for May 5, 2020 is
adjourned to May 18, 2020 from 10:00 a.m to 1:00 p.m by videoconference.

Dated: New York, New York
April 30, 2020

SO ORDERED,

fea & Dons
ORGE B. DANIELS,

United States District Judge

 
